           Case 1:20-cv-05437-JPC Document 31 Filed 02/05/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
RUBEN MARQUEZ DE LA CRUZ, individually and on :
behalf of others similarly situated,                                   :
                                                                       :
                                    Plaintiffs,                        :       20 Civ. 5437 (JPC)
                                                                       :
                  -v-                                                  :            ORDER
                                                                       :
ESTRELLITA POBLANA, INC. et al.,                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The parties in this action filed a Proposed Case Management Plan on February 4, 2021, Dkt.

29, in anticipation of the Initial Pretrial Conference scheduled for February 10, 2021, at 10:30 a.m.

The proposed plan reflects that both parties consent to conducting all further proceedings before a

United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). If so, the parties are directed to

submit to the Orders & Judgments Clerk at judgments@nysd.uscourts.gov a fully executed Notice,

Consent, and Reference of a Civil Action to a Magistrate Judge form by February 9, 2021. A copy

of the form is available at https://www.nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf. If

the Court approves the form, all further proceedings will then be conducted before the Honorable

Gabriel W. Gorenstein. Should the parties require more time to execute the form, the parties are

directed to file a letter to that effect with the Court by February 9, 2021.

        If the parties do not submit the form or letter to the Court by February 9, 2021, the Initial

Pretrial Conference will take place as scheduled.

        SO ORDERED.

Dated: February 5, 2021                                    __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
